—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered March 25, 1998, which, to the extent appealed from as limited by plaintiff’s brief, granted the motion of defendants Columbia University and Bruce Fisher, and the cross motion of defendants Rockwell Manufacturing Company and Rudolph Bass, Inc., for summary judgment dismissing plaintiff’s claim for economic loss, unanimously affirmed, without costs.
Plaintiff, in response to defendants’ motions for summary judgment dismissing her claim for economic loss, failed to offer such evidence as would have raised a triable issue as to whether she had in fact sustained economic loss or diminishment of her earning capacity. There was no evidence from which a jury might have properly drawn the inference that *217plaintiffs skill as an architect had been impaired or that she had lost business opportunities by reason of the alleged injuries (see, Bacigalupo v Healthshield, Inc., 231 AD2d 538). Concur— Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.